331 S.W.3d 730 (2011)
Donald GRAHAM, Jr., Appellant,
v.
ISP SPECIALTY CONTRACTING, INC. and Division of Employment Security, Respondents.
No. ED 95117.
Missouri Court of Appeals, Eastern District, Division Five.
February 22, 2011.
Michelle L. Hughes, Arnold, MO, for appellant.
Randall T. Oettle (ISP Specialty Contracting, Inc.), St. Louis, MO, Jeannie D. Mitchell (Div. of Employment Security), Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Donald Graham, Jr. (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) finding him ineligible for unemployment benefits because he voluntarily left his employment without good cause attributable to his work or his employer.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).